Citation Nr: 0613938	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-23 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel






INTRODUCTION

The veteran served a period of military service in the 
Philippine Scouts from January 1946 to December 1948. 

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The appellant is 
the veteran's surviving spouse.



FINDINGS OF FACT

1.  In June 2000, the veteran died at the age of 74.  The 
death certificate shows that his immediate cause of his death 
was cardiopulmonary arrest; bronchiogenic cancer was listed 
as an antecedent cause.  No other causes were reported as an 
other significant condition contributing to death.

2.  The appellant is the veteran's surviving spouse.

3.  At the time of the veteran's death, service connection 
had not been established for any disabilities. 

4.  The disorder that resulted in the veteran's death, 
bronchiogenic cancer, had its onset long after service and 
was unrelated to the veteran's military service or any 
incident thereof.





CONCLUSION OF LAW

The veteran's death, due to bronchiogenic cancer, was not due 
to disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1113, 1131, 1310, 5103A, 
5103(a) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by January 2003 and June 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In particular, the appellant has been afforded the 
information necessary to advance any contention regarding 
service connection for the cause of the veteran's death.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that his claims had been instituted pre-VCAA, and the record 
contains an August 2004 supplemental statement of the case 
following the sufficient June 2004 letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (holding that a timing 
error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
Jund 2004 letter that informed the veteran the following:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence that has not been previously considered in 
your possession that pertains to your claim, please send it 
to us."  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, there is absolutely no 
competent evidence linking the veteran's fatal cancer to his 
period of service.  A medical opinion is therefore not 
necessary in this case.  See 38 C.F.R. § 3.159(c)(4).  

Apparently, the veteran's records were destroyed in the fire 
at the National Personnel Records Center (NPRC) in 1973.  At 
this juncture, the RO has made reasonable efforts to 
associate service records with the claims file, but none are 
available.  As such, any additional efforts at obtaining 
records would be futile.  Moreov.  The record contains 
private medical evidence and the veteran's death certificate.  
Notably, the appellant has not identified any further 
outstanding and relevant evidence in response to the June 
2004 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
appellant.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. §§ 
3.40, 3.41 (2005).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department. 

VA may accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  The service department's findings are binding 
and conclusive upon VA.  See Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).

In this case, the evidence shows that the veteran served a 
period of military service in the Philippine Scouts from 
January 1946 to December 1948. 

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2005).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the veteran died 
in June 2000 at the age of 74.  The death certificate shows 
that his immediate cause of his death was cardiopulmonary 
arrest; bronchiogenic cancer was listed as an antecedent 
cause.  No other cause was reported as an other significant 
condition contributing to death.  As noted above, the 
appellant is the veteran's surviving spouse.  The veteran had 
no service-connected disabilities at the time of his death.  

Although the appellant asserts, in essence, that the veteran 
should be service-connected for the disorder causing his 
death, the evidence does not show complaints of, treatment 
for, or diagnosis of bronchiogenic cancer for many years 
after military discharge.  

Of note, a February 1997 private chest X-ray report showed 
that the veteran's lungs were clear and the pulmonary 
vascularity was normal.  The clinical impression was normal 
chest study.  This evidence is significant in that it does 
not show lung cancer at that time.  In October 1998, the 
veteran was diagnosed as having influenza with an upper 
respiratory infection.  In October 1999, he was diagnosed as 
having pulmonary tuberculosis.  

It was not until May 2000, just shortly prior to his death, 
that the veteran was diagnosed as having lung cancer.  At the 
time of initial diagnosis, he related a seven-month history 
of productive cough and fever.  This evidence does not 
support the appellant's essential contention that the 
veteran's lung cancer was related to military service, more 
than 50 years earlier. 

Further, when asked to clarify the causes of the veteran's 
death, the physician who signed the death certificate noted 
that the veteran died without medical attendance.  As the 
Rural Health Physician, it was the physician's duty to sign 
the death certificate and he indicated that he identified the 
causes of death from information gathered from the veteran's 
wife and relatives that the veteran had been "sick due to 
lung cancer as diagnosed by other physicians."  

Given that the evidence does not show symptoms reasonably 
attributable to lung cancer for many years after military 
service, and that the medical evidence does not support the 
appellant's contention that the cause of the veteran's death 
was a result of military service, the claim for entitlement 
to service connection for the cause of the veteran's death is 
denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


